Citation Nr: 1045286	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  06-10 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals 
of inservice injury to the hands, currently identified as 
Raynaud's phenomena of both hands.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDUI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from April 1962 to April 1964. 

In January 2004, the Veteran submitted a claim for entitlement to 
service connection for residuals of inservice injury to both 
hands.   

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which awarded service 
connection and a 20 percent rating for Raynaud's phenomenon as 
residual to inservice trauma to the hands.  While the appeal has 
to this moment been addressed as only pertaining to the rating 
for Raynaud's phenomenon, the Board has seen fit to broaden the 
scope of the issue on appeal (as stated above) to accurately 
encompass review of the matter as initiated with the Veteran's 
January 2004 claim, continued in statements submitted 
subsequently, and raised by pertinent findings on examination.    

The Veteran testified before the Board sitting at the RO in 
January 2008.  A transcript of the hearing is associated with the 
claims file. 

In April 2008, the Board remanded the claim for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  




REMAND

A remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).   

In January 2004, the Veteran submitted a claim for service 
connection for residuals of trauma to both hands incurred in a 
severe vehicle accident in service.  The Veteran contended that 
the residuals included severe arthritis and curvature of the 
thumbs and fingers.  Service treatment records showed that the 
Veteran was diagnosed with Raynaud's syndrome related to injuries 
in the accident.  In January 2005, the RO granted service 
connection for Raynaud's phenomena of the hands and assigned an 
initial rating of 20 percent.  In a February 2005 notice of 
disagreement, the Veteran contended that the initial rating did 
not adequately contemplate his level of disability.  

VA outpatient treatment records and examinations in June 2005 and 
December 2005 showed continued symptoms of Raynaud's disease and 
multi-joint hand arthritis.  In a January 2008 Board hearing, the 
Veteran stated that his symptoms had become more severe.  He 
reported that he had difficulty gripping objects or buttoning a 
shirt and that his left thumb was ankylosed in a deformed 
position.  He demonstrated that he was unable to close his 
fingers to his palms.  He further stated that he experienced a 
loss of circulation in the fingers whenever his hands were cold 
or touched a cold surface.  
 
In an April 2008 remand, the Board directed that the RO obtain 
all records of VA treatment since December 2005.  The Board also 
directed the conduct of a VA examination in which the examiner 
was to review the claims file and assess the severity of the 
Veteran's Raynaud's disease of the hands, perform any indicated 
tests, note whether any symptoms of arthritis, ankylosis, loss of 
circulation, ulcerations, or color changes were present, and 
determine from the Veteran the frequency of characteristic 
Raynaud's attacks.  

In January 2009, the RO received the following evidence provided 
by the Veteran:   two statements of his current symptoms, a June 
2008 VA report of a series of X-rays of the hands with images, a 
February 2008 report of a private computed tomography scan of the 
hands, evaluations from two private physicians in January and 
February 2008, and a January 2008 private functional capacity 
assessment.  This evidence showed imaging and diagnosis of 
osteoarthritis, subchondral cysts, decreased grip strength, loss 
of sensation, and blanching of the hands in cold.  The evidence 
suggests that arthritis is also a residual of the service-
connected injury or secondary to Raynaud's syndrome, but there 
are no clinical observations necessary to apply the criteria of 
Diagnostic Codes 5216 to 5230 for ankylosis or limitation of 
motion of the fingers. 

In July 2009, a VA physician noted that he did not have the 
claims file for review.  The physician referred to an April 22, 
2009 VA rheumatology examination that is not of record.  The 
physician summarized from the referenced report that the Veteran 
had degenerative joint disease.  He concluded that the Veteran 
did not have "...arthritis, nor ankylosis, nor loss of 
circulation, nor ulceration, nor amputation, nor current color 
changes..."  The physician also referred to VA cold sensitivity 
studies in May 2009 that were reportedly negative but are not of 
record.  The physician noted the Veteran's reports of daily 
characteristic Raynaud's attacks but did not observe any symptoms 
at the time of his examination because there was no cold 
exposure.  In January 2010, the physician noted a review of only 
the service treatment records and noted that a cold immersion 
test in service was positive.  

In July 2010, the Veteran submitted additional evidence as 
follows:  a listing of work schedules and lost time at work 
because of multiple disabilities; a June 2010 VA primary care 
report,  June 2010 X-ray evaluations and images of the hands, 
documents showing future VA appointments including 
electrodiagnostic studies for hand disabilities, and June 2010 
statements from the Veteran, his spouse, and his daughter 
regarding his current symptoms.  

In a June 2010 primary care report, a VA physician noted that VA 
cold sensitivity testing performed in 2009 was normal and that a 
rheumatology examination showed no symptoms of Raynaud's 
syndrome.  The physician noted that new X-rays and another 
rheumatology consult were being ordered.  The X-ray reports are 
of record and show arthritic changes at multiple joints of both 
hands.  The results of the consult are not of record.  In the 
statements, the spouse and daughter reported that the Veteran had 
difficulty holding objects and that he experienced Raynaud's 
symptoms when picking up cold objects or when exposed to air 
conditioning.  In his statement, the Veteran challenged the 
accuracy of the VA cold immersion test as it did not represent 
his day to day experiences and did not recognize the contribution 
of ulcers and arthritis to his level of disability.  

The Board concludes that not all remand instructions have been 
accomplished, that the medical evidence of record is insufficient 
to assign ratings for residuals of hand injuries, and that the 
additional evidence received without waiver requires 
consideration by the RO.   

Although some VA records were submitted by the Veteran, the RO 
has not obtained a complete file because some evidence of VA 
testing and examination in 2009 are not of record.  Moreover, the 
Veteran provided evidence of additional relevant examinations 
after the most recent supplemental statement of the case in June 
2010.  The Veteran has not waived consideration of this evidence 
by the RO.  Finally, the July 2009 VA examination was not 
adequate for rating purposes.  After review of the claims file, 
the examiner commented only on the already decided relationship 
of Raynaud's syndrome to service.  The examiner referred to VA 
reports that are not of record and indicated that the Veteran did 
not have arthritis.  The examiner declined further evaluation of 
hand symptoms related to arthritis without rationale or comment 
on the other lay and medical evidence of symptoms, diagnosis, and 
loss of function as a result of arthritis or degenerative joint 
disease.   There is no clear opinion regarding whether the 
degenerative joint disease and loss of function are related to 
the injury incurred in service or secondary to Raynaud's 
syndrome.  

Finally, in January 2008, a private physical therapist noted that 
the Veteran was unable to safely complete gainful employment in 
part because of his hand disabilities.  A claim for a total 
disability rating based on individual unemployability due to 
service connected disabilities (TDIU) is part of an increased 
rating claim when such a claim is raised by the record.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009) (when a claimant has appealed 
from the initial disability rating assigned for a service-
connected disability, the determination of whether he is entitled 
to TDIU, including the effective date for that award, is part of 
the determination of the initial rating for that disability).  In 
May 2008, the RO granted an increased rating for lumbar spine 
disease and listed all service connected disabilities including 
multiple ratings under the same diagnostic codes.   A remand is 
necessary for the RO to audit the assigned ratings for service 
connected disabilities and consider assignment of a TDIU.   

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA medical care 
including primary care, consults, imaging 
studies, and examination of the Veteran's 
hands since December 2005.  Associate all 
records received with the claims file. 

2.  Schedule the Veteran for an examination 
of his hands and fingers by an 
appropriately qualified VA physician.  The 
examination must include an evaluation of 
the Veteran's symptoms of Raynaud's 
syndrome, degenerative joint disease of the 
fingers, and any neurological symptoms that 
may be related to the traumatic injury in 
service.  The physician should refer 
components of the examination to 
specialists in rheumatology, orthopedics, 
or neurology if deemed necessary for the 
following evaluations.   The physician and 
any consulting physicians must review the 
claims file and note the review in the 
examination report(s).  

a.  Request that the physician 
provide an evaluation of the 
Veteran's symptoms of Raynaud's 
phenomena including the 
circumstances, frequency, and 
duration of the associated 
attacks.  

b.  Request that the physician 
provide an evaluation of any 
symptoms of degenerative joint 
disease including ankylosis or 
deformity of the hands and 
fingers.  The evaluation should 
include any indicated imaging 
studies and measurements of range 
of motion of the fingers in 
opposition to the thumb and palm 
as well as estimates of grip 
strength and ability to perform 
functions such as holding or 
gripping objects, opening doors, 
operating a computer keyboard, 
using common household tools, or 
operating a motor vehicle.  
Request that the physician 
provide an opinion whether the 
degenerative joint disease or 
arthritis of the hands is at 
least as likely as not (50 
percent probability or greater) 
related to the traumatic injury 
to the hand in service or 
secondary to Raynaud's syndrome. 

c.  Request that the physician 
evaluate any neurological 
symptoms associated with the 
trauma to the hands incurred in 
service.  The physician should 
order and evaluate any 
electrodiagnostic studies deemed 
necessary.  

d.  Request that the physician 
provide an opinion whether the 
Veteran's service-connected 
bilateral hand disabilities 
together with all other service-
connected disabilities preclude 
the Veteran from obtaining and 
performing all forms of 
substantially gainful employment.  

3.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claims for a rating in excess of 20 
percent for all the residuals of traumatic 
injuries to the bilateral hands and for a 
TDIU.  If more than one separate rating is 
appropriate for separate disabilities 
involving the hands and fingers, separate 
ratings should be awarded.  If any benefit 
sought remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and provide the appellant and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The purpose of this remand is to assist the appellant with the 
development of his claims.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2009).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


